NUMBER 13-14-00407-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

ROBERT NICKLOS CHAMBERS III,                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 24th District Court
                          of Jackson County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. The reporter’s record was filed on December 29, 2014, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant one extension of time totaling 90
days to file the brief, and appellant now seeks an additional 45 days, until July 6, 2015,

to file the brief.

        The Court GRANTS appellant’s second motion for extension to file the brief and

ORDERS the Honorable Arnold K. Hayden, Jr. to file the brief on or before July 6, 2015.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of May, 2015.




                                             2